Citation Nr: 0630936	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  99-14 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis, to 
include secondary to intermittent cephalgia, secondary to a 
brain concussion.

2.  Entitlement to service connection for bilateral hearing 
loss, to include secondary to intermittent cephalgia, 
secondary to a brain concussion.

3.  Entitlement to service connection for tonsillitis.

4.  Entitlement to a compensable evaluation for intermittent 
cephalgia, secondary to a brain concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to May 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The case was remanded in October 2004.

As explained in the October 2004 remand, the Board has found 
that the issue of entitlement to a compensable rating for 
intermittent cephalgia, secondary to a brain concussion, is 
ripe for review notwithstanding minor differences in the 
pleadings presented.


FINDINGS OF FACT

1.  The veteran does not have arthritis due to a disease or 
injury in service, arthritis was not compensably disabling 
within one year of separation from active duty, and it is not 
proximately due to or the result of a service-connected 
disease or injury.

2.  The veteran does not have a bilateral hearing loss that 
is the result of a disease or injury in service, bilateral 
hearing loss was not compensably disabling within one year of 
separation from active duty, and it is not proximately due to 
or the result of a service-connected disease or injury.

3.  The veteran does not have tonsillitis or residuals 
thereof.

4.  The veteran's service-connected intermittent cephalgia, 
residuals of a brain concussion, are not characterized by 
prostrating attacks averaging one every two months over the 
prior several months.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated during active 
service, it may not be presumed to have been so incurred, and 
it is not proximately due to or the result of a service 
connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.385 (2005).

2.  Bilateral hearing loss was not incurred in or aggravated 
during active military service, a sensorineural hearing loss 
may not be presumed to have been so incurred, and such a loss 
is not proximately due to or the result of a service 
connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R §§ 3.303, 3.304, 3.307, 3.309, 3.310.

3.  Neither tonsillitis nor chronic residuals thereof were 
not incurred in or aggravated during active military service, 
and they are not proximately due to or the result of a 
service connected disability.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310.

4.  The criteria for a compensable evaluation for 
intermittent cephalgia, secondary to a brain concussion, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 
4.124a, Diagnostic Code 8100 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2001 and April 
2005 correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the service connection claims, and a 
failure to provide notice addressing how an effective date 
would be assigned if an increased rating were assigned.  The 
claims were readjudicated in the August 2005 and March 2006 
supplemental statements of the case.  In April 2006, the 
veteran stated that he had no additional evidence to submit, 
and that he desired that VA adjudicate his claim as soon as 
possible.  Finally, as the preponderance of the evidence is 
against the appellant's claims for service connection and for 
an increased rating any notice error was harmless, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

II.  Service connection

The veteran is claiming entitlement to service connection for 
arthritis, and bilateral hearing loss, to include secondary 
to intermittent cephalgia, residuals of a brain concussion.  
The veteran is also claiming entitlement to service 
connection for tonsillitis.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b). Certain chronic disabilities, such as arthritis, 
and sensorineural hearing loss are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).

Background

Service medical records show that in May 1959, the veteran 
was treated for acute tonsillitis for one day.  Two days 
later he was found suffering a grand mal convulsion.  The 
veteran had been given Erythromycin for his tonsillitis.  The 
examiner noted that the veteran had been investigated in high 
school for possible epilepsy following an attack similar to 
the this episode.  The veteran reportedly was told that there 
was no evidence of epilepsy on an electroencephalogram but 
that he did have high blood pressure and low calcium.  It was 
noted that at Fort Benning, Georgia, in January 1959, the 
veteran fainted, but had no subsequent difficulty.  Prior to 
the episode of tonsillitis he had been feeling quite well.  
The veteran was quite alert on the second hospital day and 
had few complaints except for a generalized soreness in the 
abrasion areas.  A pertinent diagnosis was not offered.

The veteran's May 1959 separation examination showed a 
clinically normal mouth and throat; normal ears and ear 
drums; and normal upper and lower extremities, spine, and 
other musculoskeletal.  Whispered and spoken voice hearing 
test bilaterally was 15/15.

A VA compensation examination in July 1959 revealed no 
evidence of hearing loss, residuals of tonsillitis, or 
arthritis.

VA hospital records show that the veteran was admitted in May 
1960 for observation and examination.  No pertinent diagnosis 
was offered.

Statements dated in 1977, 1980, and 1982 by Carlton Dettman, 
M.D., revealed that the veteran was receiving pertinent care 
for arthritis.  

At a May 1982 VA examination, the veteran complained of 
severe leg and joint pain with great difficulty walking.  He 
stated that he started developing pain in his feet in 1974 
and the pain gradually increased and spread to other joints.  
It was noted that he was treated for gout and rheumatoid 
arthritis, and was on medication.  A neuropsychological 
examination resulted in no pertinent diagnosis being offered.

VA hospital records show the veteran was admitted in November 
1982.  The veteran complained of leg weakness since 
approximately 1973, and a history of symptomatic 
osteoarthritis and rheumatoid arthritis dating from about 
that time.  A diagnosis of gouty arthritis was reportedly 
made in 1974.  At discharge from the VA medical center the 
diagnoses included rheumatoid, osteo and questionably gouty 
arthritis.

In August 1983, the Board denied entitlement to service 
connection for a seizure disorder, and a bilateral knee 
disorder. 

In a September 1983 letter the veteran's mother described the 
veteran's physical problems at home soon after separation 
from service, as well as his current physical disabilities.  

VA hospital records show that the veteran was admitted in 
February 1983, in pertinent part for, bilateral total knee 
arthroplasties.  In July 1995, the veteran was admitted for 
left total knee arthroplasty revision and in April 1997, the 
veteran was admitted for revision of his right total knee.  

In his 1998 claim, the veteran essentially contended that 
concussion residuals affected him and contributed to his 
rheumatoid arthritis, hearing loss, etc.  

A statement from the veteran was received in September 1998, 
together with photocopies from the Merck Manual about 
tonsillitis and post concussion syndrome.

Medical records from North Woods Home Nursing and Hospice 
dated May 1997 to January 1999 show a diagnosis of rheumatoid 
arthritis of the knees/hands.  The veteran was receiving 
monthly testosterone injections for complaints of increased 
arthritic pain and increased difficulty ambulating and 
performing activities of daily living.  

VA medical records dated February 1997 to February 1999 show 
symmetrical bilateral sensorineural hearing loss.  It was 
noted in July 1997 that each ear had deteriorated quite 
suddenly each in turn; first the left ear in about April 
1996, and then the right ear in July1996.  The examiner noted 
that the hearing loss could be due to the veteran's 
autoimmune disease.

At his December 1999 VA audiology examination, the veteran 
noted the history of his inservice concussion.  He did not 
suggest that he had any hearing loss or tinnitus or related 
problems with hearing at that time.  He reported current 
periodic bilateral tinnitus, but he was uncertain of the 
etiology or date of onset.  He reported that approximately 
three years ago he woke up "deaf".  He suggested that had 
been seen by two different ear, nose, and throat specialists 
who, after a series of studies, suggested that he had a 
permanent hearing loss of an unknown etiology.  The veteran 
wore hearing aids bilaterally.  The audiological evaluation 
revealed a hearing loss as defined by 38 C.F.R. § 3.385.  The 
examiner noted that there appeared to be no temporal 
relationship between this hearing loss and the incident that 
occurred in service in 1959.  The examiner stated that at 
this point it appeared unlikely that this hearing loss was 
related to that previous incident.

At his December 1999 VA neurological examination the veteran 
was diagnosed, in pertinent part, with bilateral hearing 
loss; and complaints of arthritis type of pain with ulnar 
deviation of fingers of both hands, suggestive of rheumatoid 
arthritis.

Social Security Administration records show that the veteran 
was granted disability insurance benefits, in pertinent part, 
for arthritis in the legs and back.

In October 2004 the appeal was remanded by the Board for 
further development to include issuance of an updated VCAA 
letter, obtaining any outstanding medical records, and 
scheduling VA examinations.

At his July 2005 VA brain and spinal cord examination, the 
examiner noted that the veteran felt that rheumatoid 
arthritis is related to his original seizure disorder.  The 
examiner indicated that there was no particular medical 
literature that corroborates this.  Additionally, the veteran 
felt that he had abdominal pain as a result of tonsillitis.  
The examiner noted that there was no documentation to show 
that the veteran currently had an active ongoing infection 
with tonsillitis.  There was no interference with breathing 
through his nose, no purulent discharge, no dyspnea on 
exertion or rest, no speech impairment, no chronic sinusitis, 
and no allergic attacks.

After physical examination the examiner diagnosed an episode 
of acute tonsillitis in service with no medical evidence of 
ongoing tonsillitis since discharge, no medical evidence of 
chronic disease as a result, and no residual chronic or 
permanent disability noted.  The examiner also diagnosed 
rheumatoid arthritis with involvement of bilateral feet, 
spine and hands, but without medical evidence or literature 
to suggest that the disorder can onset after trauma.  Indeed, 
the examiner noted at the time of the in-service seizure the 
veteran did not have a diagnosed one joint injury.  The 
examiner noted that rheumatoid arthritis was an autoimmune 
condition that affected multiple joints and did not have an 
onset from initiation of trauma.  As such, there was no 
particular connection with seizure and subsequent in-service 
concussion.  

At his July 2005 VA audiological examination, the examiner 
noted that the veteran reported an asymmetric sudden onset 
hearing loss right ear greater than the left beginning 
approximately seven years ago.  He attributed the hearing 
loss to either radiation or an incident in which he blacked 
out and fell into a ditch which caused his head to hit a 
concrete plate.  After testing the examiner diagnosed a 
bilateral sensorineural hearing loss.  It was the examiner's 
opinion that the veteran's hearing loss was not caused by or 
a result of acoustic trauma during military service.  The 
examiner explained that the veteran's entrance audiologic 
evaluation revealed a normal whispered voice test, and the 
exit audiologic evaluation revealed normal whispered and 
spoken voice test results, suggesting no inservice change in 
hearing sensitivity.  

The examiner noted that current research did not support the 
hypothesis of continued noise exposure injury to the ear long 
after the noise exposure had terminated.  Therefore, if the 
hearing loss revealed during the July 2005 evaluation was 
caused by in-service acoustic trauma, it would have been 
present upon discharge.  In actuality at discharge the 
whispered and spoken voice tests were within normal limits 
bilaterally, and the examiner opined that due to the 
magnitude of the veteran's current hearing loss it would have 
been detected.

In a December 2005 addendum the July 2005 VA audiology 
examiner opined that the veteran's hearing loss was not 
caused by a disease or injury in-service, or aggravated by 
the veteran's service connected residuals of a brain 
concussion.  

Analysis

After reviewing the evidence, the preponderance of the 
evidence is against entitlement to service connection for 
arthritis, bilateral hearing loss, and tonsillitis.  

Service medical records show no complaints, treatment, or 
diagnoses of arthritis or hearing loss.  There is no medical 
evidence that either arthritis or bilateral hearing loss was 
compensably disabling within one year of discharge from 
active duty.  In addition, medical evidence does not show 
that either arthritis or bilateral hearing loss are related 
to a service connected disorder.  The July 2005 VA examiner 
indicated that there was no particular medical literature 
that corroborates the veteran's claim, and found that there 
was no medical evidence on review or available literature to 
suggest that rheumatoid arthritis can begin after trauma.  
Moreover, the at the time of his in-service seizure, the 
veteran did not have a diagnosed one joint injury.  Further, 
the examiner noted that rheumatoid arthritis is an autoimmune 
condition that affects multiple joints and does not have an 
onset from initiation of trauma.  Hence service connection 
for arthritis is denied.  

The 2005 VA audiological examiner opined that the veteran's 
hearing loss was not caused by a disease or injury in service 
or aggravated by his residuals of a brain concussion.  The 
examiner noted that current research did not support the 
hypothesis of continued noise exposure injury to the ear long 
after the noise exposure had terminated.  Therefore, if the 
hearing loss revealed during the July 2005 evaluation was 
caused by acoustic trauma during military service, it would 
have been present upon discharge, and here testing at 
discharge revealed no disability. Hence, service connection 
for a hearing loss is denied. 

As for the veteran's claim for service connection for 
tonsillitis, the July 2005 VA examiner noted that there was 
no medical evidence to show ongoing tonsillitis since service 
discharge or any chronic disease as a result of the episode 
of acute tonsillitis in service.  There was no residual 
chronic or permanent disability noted.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.  While the veteran asserts that he is 
entitled to service connection for tonsillitis or its 
residuals; there is no medical evidence of record, which 
establishes that he currently has tonsillitis or residuals 
thereof.  As such, a "disability" for VA compensation benefit 
purposes is not present in this case.  In the absence of a 
current disability, the claim must be denied.

While it may be argued that the medical literature provided 
is supportive of the claims for service connection, generic 
texts which do not address the facts in this particular 
veteran's own case, and with a sufficient degree of medical 
certainty, do not amount to competent medical evidence of 
causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996). Therefore, the Board assigns more weight to 
the objective medical evidence of record as outlined above.

In denying these claims the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the claims the doctrine is not for 
application.

III.  Compensable evaluation for intermittent cephalgia

Background

In an August 1959 rating decision the RO granted service 
connection for intermittent cephalgia, and rated the disorder 
as analogous to migraine under Diagnostic Code 8100.  The 
veteran was assigned a noncompensable evaluation which has 
remained in effect since.

At his December 1999 VA neurological examination the veteran 
reported a five month history of daily headaches with stiff 
neck.  The examiner noted that the veteran did not 
specifically admit to headaches.

At his July 2005 VA brain and spinal cord examination, the 
veteran reported daily headaches which were not prostrating 
in nature.  No other treatment was noted.  After examination, 
the examiner diagnosed headaches, apparently stable, with no 
particular neurological deficit.  There was no evidence on 
review of available medical records that the veteran had any 
ongoing worsening of headaches.  The examiner noted the 
veteran's headaches might also have an etiology in his 
cervicalgia and subsequent onset as a result of that.  The 
cervicalgia was secondary to rheumatoid arthritis and was not 
related to the veteran's post-concussion syndrome.  



Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

The veteran's service-connected intermittent cephalgia is 
currently rated as noncompensable under 38 C.F.R. §§ 4.20, 
4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, 
migraine disorders with characteristic prostrating attacks 
averaging one in two months over the last several months 
warrant a 10 percent evaluation.  A noncompensable rating is 
assigned for less frequent attacks of migraine.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2005).

Analysis

Here, the clinical findings do not show, and the veteran has 
not alleged, that his headaches are prostrating.  
Essentially, the headaches have been stable with no 
particular neurological deficit.  Overall, the disability 
picture presented does not approximate criteria such as 
prostrating attacks averaging one in two months over the last 
several months, as required for a compensable rating under 
Diagnostic Code 8100.  Indeed, it is well to note that there 
is no competent evidence that the appellant suffers from any 
true migraine like pathology.  Therefore, the preponderance 
of the evidence does not support an evaluation in excess of 
the noncompensable rating currently assigned.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for arthritis, to include 
secondary to intermittent cephalgia, secondary to a brain 
concussion is denied.

Entitlement to service connection for bilateral hearing loss, 
to include secondary to intermittent cephalgia, secondary to 
a brain concussion is denied.

Entitlement to service connection for tonsillitis is denied.

Entitlement to a compensable evaluation for intermittent 
cephalgia, secondary to a brain concussion is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


